OFFICE      OF THE      ATTORNEY        GENERAL             OF TEXAS

                                       AUSTIN




Honorable C. 0. Uurd~och
County Attorney
menartl County
mwlara, Texae
Dear Sir:




                                                        r a8 follower




                        J Judge pmoerd with offiotal
                        wearing n4w off~oerr,  and ap-
                          bonds, after he haa taken
                    e and after he has execute& hi8
      boga but before he ham ba hi8 bona 8pprored
      by the Commierioaer8 Court?
             *This      queetioa    has been rai84d              by the out
      gOhg     bOUnty      dUdgA,    And   it     if3    my   OpiniAn      that
      th4 provlaion          in respect         to hating        tbe     bond     of
Honorable   C. 0. Hurdooh,     Pege 2


      the County Judge approved la dlreotory       ana
      not man8atoq      And that the bounty Judge ray
      begin ofilolai    duties uaaor the oondltlonr
      ret forth abole,    providing  that ,hle bona la
      approrea on the day his tern be@aa by the
      n4 wGo lul lr lo ner Clourt
                             r    . I bear 8y oplnloa
      upon the statute, largely,     Artiola  1928, ClV.
      Btatutea,   vol. 4, page 422, whioh reAdI a8
      f ollowa:
             a +4 ’
                  l*

              ePlaaae glre me your opinion at your
      earliest     oonren~anoe; if it %a contrary 00
      nine,    there may be a rather OOiBQliOAted rltua-
      tion existing      hero; and 1 may hava to requal-
      ify,   for I wae sworn in by our sew oouatr
      Judge; and I Undarrtand that one of the $om-
      ~laaioaere     we11 aworn in oad had hla bona, ap-
      prored by the new oounty Judge, and then he
      served to approve the bond of the new oounty
      Judge. n
             For the purposes    of this     oplalon    we are not paarlng
upon the question     of vhethor    or not the oiilolal        bond of the
oountf Judge muat ?m approved by the ooaaalaaionera~ oourt be-
iore he ia quallflaa      as oounty     uage     but under the fsotr stated
abave, the offioer      in question      (lo&y    Judge) war at least       an
ofiioer    de taoto.    An oiiioer de facto has been broadly aeflaea
AS one who has the reputation        of bring the otfioer he aaaumea to
be, also as one who, under color of right,             entere into the poa-
eesalon OS an offloe      and exerolaer      the Suaotlona     thereof,    or who
exerolaea    the duties   of the oifloe      under the oolor of A known
Aad   valid appolntnent    or electioni      but frlla    to oonform to some
preoedent    requirement   or OondltlOn,      a8 to take an oath, give a
bond, or the like.       Numerous other deflnltlona         alrllar     In import,
are to be found in the books, (l;u$le t. Olenroee Xndepenuent
School Dletrlot      SO S. W. (2d) S7S* Wartln V. Grandview Independ-
ent School DiatLlot,      2W S. N. 807j,
             Insofar   AS third person8 are ooaoerned,      the rights
and llabllitler     of the de faoto offloer     are the same ae those
of an ofiloer     de Jure.    (Texas Jurlaprud.enoe,   Vol. 34, p. 628,
and authorltlcs     olted therein.)
             The offlola     aot6   of a de faoto     ofitber   are Valid
         Honorable 0. 0. krdooh,   Page   s


         fmf?r as the rubllo or~third persona are oono)mail, +a tholr
t3w      ralldlty may not be oollaterally queatloae~.  ITexas Jurla.,
p..,‘.   VOX. 34, Q. 829, And AUthOrltieS cite& therein).

                   In view of the foregoing authorities nnU under the
         above ltrite&faota, pour question is reapeotfully anawarad in
         the afflrmtlve.
                   %uating   that the foregoing fully answera your in-
         quiry, we are




                                              x,w~~
                                                      Ax'dellWillla~
                                                            Aaditaat

         AW:R0




                        AFFROVED3At?
                                  14, 1941



                        ATTORNEY
                               GFXERALOF TPXAS